Case 7:18-cr-00237-VB Document 112 Filed 03/29/21 Page 1of1

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK te '
cialaaialaieiaieiieleieiiaaniianala x 3 a4iUr
UNITED STATES OF AMERICA ;
ORDER
Vv.
LUIS OSCAR REYES, 18 CR 237-3 (VB)
Defendant.

° o---X

 

Sentencing in the above matter is scheduled for June 7, 2021, at 2:30 p.m. The Court
expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:

https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTR Y%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.

Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be
permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: March 26, 2021
White Plains, NY

SO ORDERED:

uw

Vincent L. Briccetti
United States District Judge

 
